Citation Nr: 0430785	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO granted service connection 
for diabetes mellitus and assigned an initial 20 percent 
evaluation, effective July 9, 2001.  By a November 2003 
rating decision, the RO assigned an effective date of May 8, 
2001 for the 20 percent disability award.  

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court) has held than an appeal 
from original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Therefore, consideration of the claim must 
now include consideration of whether an initial evaluation 
higher than 20 percent is warranted for service-connected 
diabetes from May 8, 2001.  

In September 2004, the veteran testified at a videoconference 
hearing at the RO in Chicago, Illinois before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript has 
been associated with the claims files  During the hearing, 
the veteran's representative raised the issue of entitlement 
to service connection for depression, peripheral neuropathy 
of the right leg and arm, vision and urinary disabilities, 
and high cholesterol as secondary to service-connected 
diabetes mellitus.  These issues are referred to the RO for 
appropriate action.  While the veteran's representative also 
raised the issue of entitlement to service connection for 
sexual dysfunction as secondary to service-connected diabetes 
mellitus, the Board notes that by a November 2003 rating 
action, the RO awarded service connection for erectile 
dysfunction, effective May 8, 2001, and also granted 
entitlement to special monthly compensation based on the loss 
of use of a creative organ, effective May 8, 2001, the date 
of the award for service connection for diabetes mellitus.


REMAND

A review of the claims files reflects that VA most recently 
examined the veteran for his diabetes mellitus in May 2003.  
The VA examiner concluded that the veteran did not have any 
activity restriction as a result of his diabetes.  
Nevertheless, during the September 2004 hearing, the veteran 
testified that his diabetes mellitus had increased in 
severity.  In this regard, he maintained that a Dr. Chan at 
the VA Beverly (Chicago) Clinic had restricted his activities 
and had increased his insulin usage from one to three times a 
day.  The veteran further testified that he was scheduled to 
see Dr. Chan two days after the hearing.  In addition, he 
related that he had continued to seek treatment for his 
diabetes mellitus from the Westside VA Medical Center (VAMC) 
in Chicago, Illinois.  While treatment records from the VAMC 
Westside, dated from May 2002 to September 2003, are of 
record, recent reports are not.  As for VA's obligation to 
secure the aforementioned records from the VA Beverly 
(Chicago) Clinic and the VAMC Westside, it should be pointed 
out that VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this 
regard, the Board notes that, because of the need to ensure 
that all potentially relevant VA records are made part of the 
claims files, a remand is necessary.  Id. 

Also, private medical records should be associated with the 
claims files.  In this regard, the veteran has indicated that 
he has received treatment from Advocate Health Centers, 
formerly Michael Reese Health Plan and Medical Group, 
Chicago, Illinois.  While treatment reports from the 
aforementioned medical facility, dated from February 1986 to 
July 2003, have been associated with the claims file, more 
recent reports have not.  Thus, on remand, an attempt should 
be made to obtain these more recently prepared reports as 
they might contain information which is pertinent to the 
veteran's claim. 

In addition, in light of the veteran' testimony that his 
diabetes mellitus has increased in severity since he was last 
examined by VA in May 2003, the Board finds that he should be 
afforded another examination in order to assess the severity, 
symptomatology, and manifestations of the veteran's service-
connected diabetes mellitus, including any complications.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2004) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Development such as that sought by this remand is consistent 
with the mandate of the VCAA.  As indicated above, in re-
adjudicating the issue of entitlement to an initial 
evaluation in excess of 20 percent for service-connected 
diabetes mellitus, the RO should ensure that all notification 
and development actions required by the VCAA are met.  

This case is REMANDED to the RO for the following actions:

1.  The RO should secure all treatment 
reports from the VAMC Westside, Chicago, 
Illinois, and VA Beverly (Chicago) 
Clinic, Chicago Illinois, which are not 
of record.  In addition, all pertinent 
treatment reports should be obtained from 
Advocate Health Center (formerly Michael 
Reese Health Plan and Medical Group), 
Chicago, Illinois, prepared since July 
2003.  

2.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
must be afforded an examination by an 
endocrinologist to ascertain the severity 
of his service-connected diabetes 
mellitus.  The examining physician must 
review the claims files, conduct all 
indicated evaluations and studies, and 
report pertinent medical complaints, 
symptoms, and clinical findings.  The 
examiner must comment specifically upon 
whether the veteran's service-connected 
diabetes mellitus requires insulin, 
restricted diet, and regulation of 
activities.  The examiner must also 
report episodes of ketoacidosis or 
hypoglycemic reactions and if such 
episodes have required hospitalizations, 
and if so, how many per year.  The 
examiner must also report whether such 
episodes require visits to a diabetic 
care provider, and if so, how many times 
per month.  The examiner must also 
comment upon complications due to the 
veteran's service-connected diabetes 
mellitus and the severity of each.  The 
examiner should also comment upon the 
presence of progressive loss of weight 
and strength.  

3.  Thereafter, the RO should review the 
claims files and take all proper measures 
to ensure full and complete compliance 
with the duty-to-notify and duty-to-
assist provisions of the VCAA.  The RO 
should also ensure that the VA 
examination report address all questions 
asked.  If it does not, it must be 
returned to the examiner for corrective 
action.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate this rating issue on 
appeal.  The RO should consider whether 
any staged rating is appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

